UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2007 Host America Corporation (Exact name of registrant as specified in its charter) Colorado 0-16196 06-1168423 (State or other jurisdiction of incorporation) Commission File Number IRS Employer Identification Number Two Broadway Hamden, Connecticut 06518 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(203) 248-4100 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section2.Financial Information Item2.02.Results of Operations and Financial Condition On September 27, 2007, Host America Corporation issued a press release announcing its financial results for its full year ended June 30, 2007. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information in this report, including the exhibit attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description 99.1 Press release of Host America Corporation dated September 27, 2007 reporting Host’s financial results for the fiscal year ended June 30, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOST AMERICA CORPORATION Dated:September 27, 2007 By: /s/ David Murphy David Murphy Chief Executive Officer 3 HOST AMERICA CORPORATION EXHIBIT INDEX Exhibit Number Exhibit Title or Description 99.1 Press release of Host America Corporation dated September 27, 2007 reporting Host’s financial results for the fiscal year ended June 30, 2007. 4
